Holden, J.
1. All applications for new trials upon the ground of newly discovered evidence are addressed to the sound legal discretion of the trial judge; and even if the newly discovered evidence relied ón as a ground for' a new trial 'was not cumulative in its nature) there is nothing in the record to indicate that the judge abused the;,discretion vested in him in overruling the motion on this ground. Miller v. State, 119 Ga. 561 (46 S. E. 838).
2. The court did not err in admitting in' evidence the deeds to the admission of which the plaintiff objected; nor was there • any error of harmful effect to the plaintiff in the failure of the court to refer to such deeds in his charge.
3. The evidence was' amply sufficient to support the verdict, and the court did not abuse its discretion in refusing to grant a new trial.

Judgment affirmed.


All the Justices concur.